

116 S3900 IS: Providing Resources and Organization to Maximize Opportunities for Training and Education in STEM Act of 2020
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3900IN THE SENATE OF THE UNITED STATESJune 4, 2020Ms. Rosen (for herself, Mr. Rounds, Mrs. Blackburn, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a grant program to support science, technology, engineering, and mathematics education in the Junior Reserve Officers’ Training Corps, and for other purposes.1.Short title; findings(a)Short titleThis Act may be cited as the Providing Resources and Organization to Maximize Opportunities for Training and Education in STEM Act of 2020 or the PROMOTES Act of 2020.(b)FindingsCongress finds the following:(1)Section 2031(b)(3) of title 10, United States Code, as amended by section 512 of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92), authorizes the inclusion of STEM education in the Junior Reserve Officers’ Training Corps program.(2)Consequently, it is necessary to provide resources for the implementation of STEM education within the Junior Reserve Officers’ Training Corps.2.Grants to support STEM education in the Junior Reserve Officers’ Training Corps(a)Program required(1)In generalChapter 102 of title 10, United States Code, is amended by adding at the end the following new section:2036.Grants to support science, technology, engineering, and mathematics education(a)Program requiredThe Secretary, in consultation with the Secretary of Education, may carry out a program to make grants to eligible entities to assist such entities in providing education in covered subjects to students in the Junior Reserve Officers’ Training Corps.(b)CoordinationIn carrying out the program under subsection (a), the Secretary may coordinate with the following:(1)The Secretaries of the military departments.(2)The Secretary of Education.(3)The Director of the National Science Foundation.(4)The Administrator of the National Aeronautics and Space Administration.(5)The heads of such other Federal, State, and local government entities the Secretary of Defense determines to be appropriate.(6)Private sector organizations as the Secretary of Defense determines appropriate.(c)ActivitiesActivities funded with grants under this section may include the following:(1)Training and other support for instructors to teach courses in covered subjects to students.(2)The acquisition of materials, hardware, and software necessary for the instruction of covered subjects.(3)Activities that improve the quality of educational materials, training opportunities, and curricula available to students and instructors in covered subjects.(4)Development of travel opportunities, demonstrations, mentoring programs, and informal education in covered subjects for students and instructors.(5)Students’ pursuit of certifications in covered subjects.(d)PreferenceIn making grants under this section, the Secretary shall give preference to eligible entities that are eligible for assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).(e)EvaluationsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of the activities funded with grants under this section with respect to the needs of the Department of Defense.(f)AuthoritiesIn carrying out the program under this section, the Secretary shall, to the extent practicable, make use of the authorities under chapter 111 and sections 2601 and 2605 of this title, and other authorities the Secretary determines appropriate.(g)DefinitionsIn this section:(1)The term eligible entity means a local education agency that hosts a unit of the Junior Reserve Officers’ Training Corps.(2)The term covered subjects means—(A)science;(B)technology;(C)engineering;(D)mathematics;(E)computer science;(F)computational thinking;(G)artificial intelligence;(H)machine learning;(I)data science;(J)cybersecurity;(K)robotics; and(L)other subjects determined by the Secretary of Defense to be related to science, technology, engineering, and mathematics..(2)Clerical amendmentThe table of sections at the beginning of chapter 102 of such title is amended by adding at the end the following new item:2036. Grants to support science, technology, engineering, and mathematics education..(b)Report(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the activities carried out under section 2036 of title 10, United States Code (as added by subsection (a)).(2)Congressional defense committees definedIn this subsection, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.